DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US 2011/0215342) in view of Chong et al. (US 2018/0132330), and further in view of Hwang et al. (US 2021/0091257).
Regarding claim 1, Oliver teaches a display device (video displays; [0003]), comprising: a plurality of micro light emitting diode devices (611s; Figs. 8 and 10, [0057]), wherein each of the micro light emitting diode devices (661s) comprises: a first substrate (435; Fig. 8, [0051]) composed of a ceramic material (435 is a part of the packaging substrate which can be made of ceramic; [0051, 0034]); a second substrate (micro-mirror reflector 802; Fig. 8, [0064]) disposed on the first substrate (435) and provided with a reflective hole (the hole surrounded by the micro-mirror reflector 802; see Fig. 8) penetrating the second substrate (802), wherein the second substrate (802) is a single-layer structure (a single metal layer; Fig. 8, [0064]); and a micro light emitting diode (405 can have a size smaller than a pitch of a few hundred microns; Fig. 8, [0051]) located in the reflective hole (the hole surrounded by 802).
Oliver does not teach an array substrate provided with a pixel driving circuit; and a plurality of micro light emitting diode devices arranged in an array on the array substrate; a single-layer structure composed of gold, silver, or aluminum.
In the same field of endeavor of semiconductor manufacturing, Chong et al. teach an array substrate (245 and 255; Fig. 2B, [0032]) provided with a pixel driving circuit (255; Fig. 2B, [0032]); and a plurality of micro light emitting diode devices (250R, 250G, 250B; Fig. 2B, [0032]) arranged in an array on the array substrate (245; see Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver and Chong et al. and to further provide the first layer, the second layer and the lens of the micro light emitting diode devices of Oliver to the micro light emitting diode devices of Chong et al., because Oliver teach that the micro light emitting diode devices can be used in a display device [0003], Chong et al. teach a display device (240; Fig. 2B, [0032]), and the first substrate, the second substrate and the lens can concentrate light from the LED in the front direction as taught by Oliver ([0062]). 
In the same field of endeavor of semiconductor manufacturing, Hwang et al. teach a single-layer structure (442, a metal layer at the inner wall of the opening; Fig. 7, [0084]) composed of gold, silver, or aluminum (Al; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver, Chong et al. and Hwang et al. and use the aluminum as the material of the single layer structure as taught by Hwang et al., because Oliver teaches a single layer structure being a reflective metal layer, and Hwang et al. teach aluminum can used as the material of the reflective metal layer ([0084]). 
Regarding claim 2, Oliver teaches the display device according to claim 1, wherein a cross section of the reflective hole (the hole surrounded by 802) is shaped, and a sidewall of the reflective hole (the hole surrounded by 802) forms an oblique angle with a bottom surface of the second substrate (the bottom horizontal surface of 802; see Fig. 8).  
Oliver does not teach a cross section of the reflective hole is shaped as an inverted trapezoid.
In the same field of endeavor of semiconductor manufacturing, Hwang et al. teach a cross section of the reflective hole (the hole surrounded by 442; Fig. 7, [0079]) is shaped as an inverted trapezoid (see Fig. 7).
Oliver teach all the claimed elements except that Oliver is using curved sidewalls for a reflective hole of the LED (Fig. 8) rather than straight sidewalls.
In the same field of endeavor of semiconductor manufacturing, Hwang et al. teach straight sidewalls for a reflective hole of the LED (Fig. 7, [0078-0079]).  
One of ordinary skill in the art would have recognized that curved sidewalls and straight sidewalls are known equivalents for providing a reflective hole of the LED within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (curved sidewalls) for another known equivalent element (straight sidewalls) resulting in the predictable result of providing a reflective hole of the LED (KSR rationales B). 
Regarding claim 4, Oliver teaches the display device according to claim 1, wherein in a direction perpendicular to the bottom surface of the LED (405), a height of the second substrate (802) is greater than a height of the micro light emitting diodes (405s; see Fig. 8).
Oliver does not teach a direction perpendicular to the bottom surface of the LED is a direction perpendicular to the array substrate.
In the same field of endeavor of semiconductor manufacturing, Chong et al. teach a direction perpendicular to the bottom surface of the LED (250R, 250G, 250B) is a direction perpendicular to the array substrate (245/255; see Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver and Chong et al. and to further provide the first layer, the second layer and the lens of the micro light emitting diode devices of Oliver to the micro light emitting diode devices of Chong et al., because Oliver teach that the micro light emitting diode devices can be used in a display device [0003], Chong et al. teach a display device (240; Fig. 2B, [0032]), and the first substrate, the second substrate and the lens can concentrate light from the LED in the front direction as taught by Oliver ([0062]). 
Regarding claim 5, Oliver teaches the display device according to claim 1, wherein the micro light emitting diodes (405s). 
Oliver does not teach the micro light emitting diodes comprise blue micro light emitting diodes, red micro light emitting diodes, and green micro light emitting diodes.
In the same field of endeavor of semiconductor manufacturing, Chong et al. teach the micro light emitting diodes (250Rs, 250Gs and 250Bs) comprise blue micro light emitting diodes (250Bs; [0032]), red micro light emitting diodes (250Rs; [0032]), and green micro light emitting diodes (250Gs; [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver and Chong et al. and to further provide the first layer, the second layer and the lens of the micro light emitting diode devices of Oliver to the micro light emitting diode devices of Chong et al., because Oliver teach that the micro light emitting diode devices can be used in a display device [0003], Chong et al. teach a display device (240; Fig. 2B, [0032]), and the first substrate, the second substrate and the lens can concentrate light from the LED in the front direction as taught by Oliver ([0062]). 
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Chong et al. and Hwang et al., as applied to claim 2 above, and further in view of Mandler et al. (US 2004/0041521).
Regarding claim 3, Oliver teach wherein the oblique angle (see Fig. 9).
Oliver do not teach the oblique angle is between 15° and 60°.
In the same field of endeavor of display device, Mandler et al. teach the oblique angle (90°-ϕ; Fig. 3B; [0028]) is formed at any suitable angle to provide the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver, Chong et al., Hwang et al., and Mandler et al., and to determine the oblique angle according to the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application as taught by Mandler et al. ([0028]), because Oliver is silent about how to determine the oblique angle ([0051-0053]), while Mandler et al. teach that the oblique angle can be determined by the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]). 
Furthermore, parameters such as the oblique angle in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the oblique angle within the range as claimed in order to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).
Claims 6, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Chong et al. and Hwang et al., as applied to claims 1 above, and further in view of Iguchi et al. (US 2021/0151422).
Regarding claim 6, Hwang et al. teach the display device according to claim 1.
Oliver does not teach further comprising a plurality of quantum dot layers disposed in some of the reflective holes and covering some of the micro light emitting diodes, and the micro light emitting diodes are blue micro light emitting diodes.
In the same field of endeavor of semiconductor manufacturing, Iguchi et al. teach further comprising a plurality of quantum dot layers (32 and 33 containing quantum dots; Fig. 5, [0096, 0111, 0147]) disposed in some of the reflective holes (holes between sidewalls of the reflective wall 34; Fig. 2, [0111]) and covering some of the micro light emitting diodes (105s; Figs. 1 and 5, [0111]), and the micro light emitting diodes (105s) are blue micro light emitting diodes ([0111]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver, Chong et al., Hwang et al., and Iguchi et al., and to use the blue LED combine with the quantum dot layers as taught by Iguchi et al., because this structure is one of the common ways of creating red, green and blue light emitting elements using only the blue LEDs as taught by Iguchi et al. ([0111]). 
Regarding claim 10, Oliver teaches the display device according to claim 6, wherein a cross section of the reflective hole (the hole surrounded by 802) is shaped, and a sidewall of the reflective hole (the hole surrounded by 802) forms an oblique angle with a bottom surface of the second substrate (the bottom horizontal surface of 802; see Fig. 8).  
Oliver does not teach a cross section of the reflective hole is shaped as an inverted trapezoid.
In the same field of endeavor of semiconductor manufacturing, Hwang et al. teach a cross section of the reflective hole (the hole surrounded by 442; Fig. 7, [0079]) is shaped as an inverted trapezoid (see Fig. 7).
Oliver teach all the claimed elements except that Oliver is using curved sidewalls for a reflective hole of the LED (Fig. 8) rather than straight sidewalls.
In the same field of endeavor of semiconductor manufacturing, Hwang et al. teach straight sidewalls for a reflective hole of the LED (Fig. 7, [0078-0079]).  
One of ordinary skill in the art would have recognized that curved sidewalls and straight sidewalls are known equivalents for providing a reflective hole of the LED within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (curved sidewalls) for another known equivalent element (straight sidewalls) resulting in the predictable result of providing a reflective hole of the LED (KSR rationales B). 
Regarding claim 12, Oliver teaches the display device according to claim 6, wherein in a direction perpendicular to the bottom surface of the LED (405), a height of the second substrate (802) is greater than a height of the micro light emitting diodes (405s; see Fig. 8).
Oliver does not teach a direction perpendicular to the bottom surface of the LED is a direction perpendicular to the array substrate.
In the same field of endeavor of semiconductor manufacturing, Chong et al. teach a direction perpendicular to the bottom surface of the LED (250R, 250G, 250B) is a direction perpendicular to the array substrate (245/255; see Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver and Chong et al. and to further provide the first layer, the second layer and the lens of the micro light emitting diode devices of Oliver to the micro light emitting diode devices of Chong et al., because Oliver teach that the micro light emitting diode devices can be used in a display device [0003], Chong et al. teach a display device (240; Fig. 2B, [0032]), and the first substrate, the second substrate and the lens can concentrate light from the LED in the front direction as taught by Oliver ([0062]). 
Regarding claim 13, Oliver teaches the display device according to claim 6. 
Oliver does not teach wherein the quantum dot layers comprise red quantum dot layers and green quantum dot layers.
In the same field of endeavor of semiconductor manufacturing, Iguchi et al. teach wherein the quantum dot layers (32 and 33 containing quantum dots; Fig. 5, [0096, 0111, 0147]) comprise red quantum dot layers ([0096]) and green quantum dot layers ([0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver and Iguchi et al., and to use the blue LED combine with the quantum dot layers as taught by Iguchi et al., because this structure is one of the common ways of creating red, green and blue light emitting elements using only the blue LEDs as taught by Iguchi et al. ([0096, 0111, 0147]). 
Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Chong et al., Hwang et al. and Iguchi et al. as applied to claims 6 and 13 above, and further in view of Park et al. (US 2006/0199039).
Regarding claims 7 and 14, Oliver teach the display device according to claims 6 and 13.
Oliver does not teach wherein the quantum dot layers are composed of a photocurable material comprising quantum dots.
In the same field of endeavor of display devices, Park et al. teach wherein the quantum dot layers (semiconductor nanocrystal patterns, i.e. quantum dot layers; Figs. 2-5, [0006, 0022-0025]) are composed of a photocurable material ([0042]) comprising quantum dots (semiconductor nanocrystals, i.e. quantum dots; [0006, 0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver, Chong et al., Hwang et al., Iguchi et al. and Park et al. and to use a photocurable material having quantum dots as the quantum dot layers of Oliver, because photocurable material having quantum dots can be used to form as a patterned luminescent layer in electroluminescent devises as taught by Park et al. ([0017-0018]). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver, Chong et al., Hwang et al. and Iguchi et al. as applied to claim 10 above, and further in view of Mandler et al. (US 2004/0041521).
Regarding claim 11, Oliver teach wherein the oblique angle (see Fig. 9).
Oliver do not teach the oblique angle is between 15° and 60°.
In the same field of endeavor of display device, Mandler et al. teach the oblique angle (90°-ϕ; Fig. 3B; [0028]) is formed at any suitable angle to provide the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Oliver, Chong et al., Hwang et al., Iguchi et al. and Mandler et al. and to determine the oblique angle according to the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application as taught by Mandler et al. ([0028]), because Oliver is silent about how to determine the oblique angle ([0051-0053]), while Mandler et al. teach that the oblique angle can be determined by the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application ([0028]). 
Furthermore, parameters such as the oblique angle in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the oblique angle within the range as claimed in order to achieve the desired emitted light leakage quantities and peripheral readability characteristics for the intended display device application during device fabrication ([0028] of Mandler et al.).

Response to Arguments
Applicant’s amendments, filed 05/16/2022, overcome the rejections to claims 1-15 under 35 U.S.C. 112.  The rejections to claims 1-15 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        8/12/2022